                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 18-2052 JVS (DFMx)                                      Date   December 17, 2018

 Title             Ten-X, Inc. v. Marvin Holdings, LLC


 Present: The Honorable            James V. Selna
                        Karla J. Tunis                                        Not Present
                         Deputy Clerk                                       Court Reporter
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                           Not Present                                        Not Present

 Proceedings:           (IN CHAMBERS)                 Order to Show Cause re Jurisdiction


                    The Court has made a preliminary review of the jurisdictional allegations in
the:

                       X     Complaint, filed by Ten-X, Inc. on November 16, 2018.

                           Notice of Removal (“Notice”)

              The initial pleading invokes jurisdiction on the basis of diversity of
citizenship, 28 U.S.C. § 1332. (Complaint, ¶ 6.) Jurisdiction on this basis requires
complete diversity.

                    The following party to the action is alleged to be a limited liability company
(“LLC”):

                    Marvin Holdings, LLC

              For purposes of diversity jurisdiction, an LLC takes on the citizenship of
each of its members. Johnson v. Columbia Properties Anchorage , LP, 437 F.3d 894, 899
(9th Cir. 2006); Cosgrove v. Bartolotta, 150 F.3d 729, 731 (7th Cir. 1998); Keith v. Black
Diamond Advisors, Inc., 48 F. Supp. 2d 326, 329-30 (S.D. N.Y. 1999). In order to
determine diversity, the Court must consider the citizenship of each LLC member, and if
a member is an LLC, the citizenship of its members. Presently, the Court cannot tell if
jurisdiction has been properly invoked.

CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 18-2052 JVS (DFMx)                                      Date     December 17, 2018

 Title          Ten-X, Inc. v. Marvin Holdings, LLC

             Ten-X is ordered to file an amended initial pleading within 15 days
identifying each member of each alleged LLC and the member’s citizenship and principal
place of business as of the date of the filing of the initial pleading. If any member is
itself an LLC, the same information shall be provided for each subtier member, and if
need be, for each successive subtier.

             A failure to respond may result in dismissal of the action for lack of
jurisdiction.




                                                                                              :    00

                                                      Initials of Preparer      kjt




CV-90 (06/04)                         CIVIL MINUTES - GENERAL                                     Page 2 of 2
